DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 9, 13-14 and 17-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 is rejected because the specification, as originally filed, fails to support the amended limitation of “wherein the long-axis length is determined without using the tracking processing” as claimed.  Examiner notes that any negative limitation or exclusionary proviso must have basis in the original disclosure (MPEP 2173.05(i)).  Further, it should be noted that “tracking processing may be interpreted to include, inter alia, steps of identifying (e.g. extracting) anatomical landmarks in each phase image and computing a motion vector from image to image.  Paragraph [0046] in the PG-Publication discloses that the long-axis length is the determined by identifying anatomical landmarks.  Thus, the processing step of “using a long-axis length” may be considered to include a step in “tracking processing” in its broadest reasonable interpretation.  Claims 19-20 and 23 appear to have the same issue.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 26 is rejected because “the cardiac apex position”, “the middle point”, “the edge” all lack proper antecedent basis.  Claim 26 is also rejected because it is unclear if “a predetermined phase” is the first or second phase set forth in Claim 1.  Claim 27 is rejected because “the cardiac apex position”, “the barycenter of the short-axis C-mode” and “the edge” all lack proper antecedent basis.  Claim 27 is rejected because it is unclear if the “C-mode” is the first image or second image data as set forth in Claim 1.  Claim 27 is rejected because it appears to be missing a step of acquiring C-mode data.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 13, 18-20 and 23-27 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0198071 to Ohuchi et al. "Ohuchi" in view of NPL “Left ventricular geometry in normal and post-anterior myocardial infarction patients: sphericity index and ‘new’ conicity index comparisons” to Donato et al. “Donato”, U.S. Publication No. 2010/0195881 to Orderud et al. “Orderud” and NPL "Echocardiographic assessment of global left ventricular function in mice” to Stypmann et al. “Stypmann”.  
With respect to Claims 1-5, 13, 18-20 and 23-24, Ohuchi discloses an ultrasonic diagnostic apparatus comprising a data acquisition unit (e.g. probe in Fig. 1 and corresponding descriptions; Abstract) configured to execute ultrasonic scanning for a tissue region throughout a predetermined period and acquire a sequence of image data corresponding to phases in the predetermined period (Paragraphs [0037]-[0039]).  Ohuchi uses tracking processing to acquire 
However, Ohuchi does not expressly disclose wherein the ROI is an acquired “surface” in a short axis direction that is tracked in each of the imaged phases (e.g. at least a first phase and second phase).  It follows, Ohuchi does not expressly disclose determining a long-axis length without tracking processing.  Furthermore, Examiner interprets the limitation of tracking the surface to be locating/identifying feature points in each image phase (e.g. continually locating/identifying) used to set the “surface” in its broadest reasonable interpretation.  
Donato teaches from within a similar field of endeavor with respect to assessing left ventricular (LV) geometry ultrasonically (Abstract; Page s229) including acquiring multiple images/slices of the 4CH (four chamber), 2CH (two chamber) and short axis views (Abstract) where a Vivid GE Medical System ultrasound instrument was used to collect parasternal long and short axis view3s, 2CH and 4CH throughout a predetermined period (e.g. cardiac cycle) corresponding to phases of the cardiac cycle (e.g. end-diastole, end-systole) (Page s226; Fig. 1 and corresponding descriptions).  Donato also measures the long-axis length and the short-axis length in each of the phases which may be used to estimate LV shape with a “sphericity index” that includes the aforementioned long-axis and short-axis measures (Page s226-s227 also, Tables 1-4 and Figs. 1 and 3 and corresponding descriptions).  Examiner notes that the first instance where the long and short axis lengths are determined is considered to be “without Donato appears to identify a maximum short axis length.  In other words, one skilled in the art would appreciate a scenario where the midpoint is the maximum short axis length.  
Furthermore, Orderud teaches from within a similar field of endeavor with respect to ultrasound cardiac image analysis (Abstract; Paragraphs [0001]-[0004]) where a processor performs tracking of feature points in phase images (Paragraphs [0043]-[0044] and [0060]-[0063]).  While Orderud specifically references tracking points that identify the apex and the base of the left ventricle, Orderud makes it clear that any other predetermined points may be used (Paragraph [0043]).   
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the ultrasound diagnostic system and method described by Ohuchi to determine other shape analysis (e.g. sphericity index) for imaged phases using short axis and long axis lengths as described by Donato in order to provide additional analysis of cardiac function which can be used to enhance/improve diagnosis.  In addition, it would have also been obvious to a person skilled in the art to have implemented feature point tracking for short axis length determining points as described by Orderud in order to automate the manual activity of identifying points in a medical image.  Such a modification would appear to reduce the amount of time to determine the short axis line in subsequent phase images and requires nothing more than combing known prior art techniques to yield predictable results (MPEP 2143).    
However, both Donato and Orderud appear to use lines to measure the aforementioned axes.  Thus, Donato and Orderud does not appear to disclose that the short axis diameter is based on a “surface” as claimed.    
Stypmann teaches from within a similar field of endeavor with respect to assessing left ventricular (LV) geometry ultrasonically (Abstract; Page 128, Figs. 2A-E) where the long-axis is Stypmann explains that LV end diastolic/systolic (e.g. phase info) diameters are determined (Page 128) which can be measured at the midpapillary, basal or apical levels (Page 128).  Stypmann also explains that the LV volume may be determined based on the conventionally known method of discs (Fig. 3) which is considered to read on a curved or flat surface of the short axis direction at a predetermined depth along the long diameter in its broadest reasonable interpretation.  In other words, the “disc” is considered to be both a curved and flat surface. 
At the time of the invention, it would have been obvious to a person skilled in the art to have modified the shape of the axis measurement to include other conventionally known shapes (e.g. discs) as described by Stypmann in order to quantitatively assess and visually depict geometric properties of the heart.  Such a modification merely involves a simple substitution of one known diameter determining means for another to yield predictable results.  

With respect to Claim 25, Donato explains that the long axis length is measured from the apex to the midpoint of the mitral valve (e.g. landmarks).  
As for Claims 26-27, Examiner notes that the art of record determines the long axis length as described above.  Furthermore, the specific manner in which the long axis length is determined is considered to be an obvious design choice in the absence of showing any criticality or unexpected result.  The modified system and method achieves the same outcome of determining the long axis length.  
Alternatively regarding Claim 27, Orderud discloses wherein the ultrasound system acquires 3D data set (Paragraph [0030]).  Accordingly, it would have been obvious to a person skilled in the art to have determined the long axis length with the 3D dataset.  Examiner notes .  

Claims 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over to Ohuchi, Donato, Orderud and Stypmann as applied to claim 1 above, and further in view of NPL “Assessment of Left Ventricular Ejection Fraction and Volumes by Real-Time, Two-dimensional Echocardiography” to Folland et al. “Folland”.  
With respect to Claims 26, Ohuchi, Donato, Orderud and Stypmann disclose an ultrasound diagnostic apparatus as described above including a step of determining a long axis length by identifying the apex to the midpoint of the mitral valve.  However, the art of record does not specify that the long axis length is from an apical view as claimed.  
Folland teaches from within a similar field of endeavor with respect to ultrasonically assessing a cardiac parameter where “The long axis of the apical view was constructed separately for diastolic and systolic areas images as a line from the midpoint of the mitral valve to the apex” (Page 761).  
Accordingly, it would have been obvious to a person skilled in the art to have modified the long axis determination as described by Ohuchi, Donato, Orderud and Stypmann to use the apical view and corresponding landmarks as described by Folland as such a modification merely involves a simple substation of one known long axis determining means for another.  



s 1-5, 7, 9, 13-14, 17-20 and 23-27 is/are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0056919 to Abe in view of Donato, Orderud and Stypmann.  
With respect to Claims 1-4, 7, 9, 14, 17-20 and 23-24, Abe discloses an ultrasonic diagnostic apparatus (e.g. Fig. 1) comprising a data acquisition unit (e.g. probe 11 in Fig. 1 and corresponding descriptions) configured to execute ultrasonic scanning for a tissue region throughout a predetermined period and acquire a sequence of image data corresponding to phases in the predetermined period (step s1 in Fig. 2; Paragraphs [0010] and [0072]); a positional information acquisition configured to acquire positional information of an ROI in the tissue region at at least one phase in the period by executing tracking processing (Paragraphs [0011], [0013], [0021]); a motion information computing unit configured to compute motion information concerning rotation (Paragraphs [0015],  [0065] and [0078]-[0081]); a storage unit (Paragraph [0066]) and a display unit to display the ultrasound image and motion information (Paragraphs [0063] and [0082]-[0085]).  Abe also discloses conventional statistical approaches to analyze the cardiac data such as, for example, difference information (Paragraph [0063]), average position of vertices (Paragraphs [0074]-[0075], [0084] and [0087]), time changing curves (Paragraphs [0084] and [0087]).  
While Abe specifically discloses “In this case, as shown in Fig. 7, it is preferable to color-convert rotational angles and assign and display the resultant data at corresponding positions on the interface reflecting the shape of a region of interest…” (emphasis added-Paragraph [0085]), Abe does not disclose setting a surface in the short axis direction to assess the shape of the ROI.  It follows, Abe does not expressly disclose determining a long-axis length without tracking processing.  
Donato teaches from within a similar field of endeavor with respect to assessing left ventricular (LV) geometry ultrasonically (Abstract; Page s229) including acquiring multiple images/slices of the 4CH (four chamber), 2CH (two chamber) and short axis views (Abstract) where a Vivid GE Medical System ultrasound instrument was used to collect parasternal long and short axis view3s, 2CH and 4CH throughout a predetermined period (e.g. cardiac cycle) corresponding to phases of the cardiac cycle (e.g. end-diastole, end-systole) (Page s226; Fig. 1 and corresponding descriptions).  Donato also measures the long-axis length and the short-axis length in each of the phases which may be used to estimate LV shape with a “sphericity index” that includes the aforementioned long-axis and short-axis measures (Page s226-s227 also, Tables 1-4 and Figs. 1 and 3 and corresponding descriptions).  Examiner notes that the first instance where the long and short axis lengths are determined is considered to be “without using tracking processing” in its broadest reasonable interpretation.  Examiner also notes that Fig. 3 of Donato appears to identify the maximum short axis length.  
Furthermore, Orderud teaches from within a similar field of endeavor with respect to ultrasound cardiac image analysis (Abstract; Paragraphs [0001]-[0004]) where a processor performs tracking of feature points in phase images (Paragraphs [0043]-[0044] and [0060]-[0063]).  While Orderud specifically references tracking points that identify the apex and the base of the left ventricle, Orderud makes it clear that any other predetermined points may be used (Paragraph [0043]).   
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the ultrasound diagnostic system and method described by Abe to determine other shape analysis (e.g. sphericity index) for imaged phases using short axis and long axis lengths as described by Donato in order to provide additional analysis of cardiac function which can be used to enhance/improve diagnosis.  In addition, it would have also been Orderud in order to automate the manual activity of identifying points in a medical image.  Such a modification would appear to reduce the amount of time to determine the short axis line in subsequent phase images and requires nothing more than combing known prior art techniques to yield predictable results (MPEP 2143).    
However, both Donato and Orderud appear to use lines to measure the aforementioned axes.  Thus, Donato and Orderud does not appear to disclose that the short axis diameter is based on a surface as now claimed.    
Stypmann teaches from within a similar field of endeavor with respect to assessing left ventricular (LV) geometry ultrasonically (Abstract; Page 128, Figs. 2A-E) where the long-axis is measured and a diameter and/or radius is measured to calculate LV volume (Figs. 2A-E, 3 and 7 and corresponding descriptions).  Stypmann explains that LV end diastolic/systolic (e.g. phase info) diameters are determined (Page 128) which can be measured at the midpapillary, basal or apical levels (Page 128).  Stypmann also explains that the LV volume may be determined based on the conventionally known method of discs (Fig. 3) which is considered to read on a curved or flat surface of the short axis direction at a predetermined depth along the long diameter in its broadest reasonable interpretation.  In other words, the “disc” is considered to be both a curved and flat surface. 
At the time of the invention, it would have been obvious to a person skilled in the art to have modified the shape of the axis measurement to include other conventionally known shapes (e.g. discs) as described by Stypmann in order to quantitatively assess and visually depict geometric properties of the heart.  Such a modification merely involves a simple substitution of one known diameter determining means for another to yield predictable results.  


Regarding Claim 13, Abe makes it clear that the position tracking is in three dimensions (Paragraph [0007]).  

With respect to Claim 25, Donato explains that the long axis length is measured from the apex to the midpoint of the mitral valve (e.g. landmarks).  
As for Claims 26-27, Examiner notes that the art of record determines the long axis length as described above.  Furthermore, the specific manner in which the long axis length is determined is considered to be an obvious design choice in the absence of showing any criticality or unexpected result.  The modified system and method achieves the same outcome of determining the long axis length.  It should also be noted that the long axis length can be determined based on Abe’s Fig. 3 which depicts a cardiac apex position and a barycenter of a curved surface at an edge of basal level in its broadest reasonable interpretation.   
Alternatively regarding Claim 27, Orderud discloses wherein the ultrasound system acquires 3D data set (Paragraph [0030]).  Accordingly, it would have been obvious to a person skilled in the art to have determined the long axis length with the 3D dataset.  Examiner notes that the long axis length in 3D data would be determined as the distance between the cardiac apex position and a barycenter of a curved surface at the basal level in its broadest reasonable interpretation.  



s 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over to Abe, Donato, Orderud and Stypmann as applied to claim 1 above, and further in view of NPL “Assessment of Left Ventricular Ejection Fraction and Volumes by Real-Time, Two-dimensional Echocardiography” to Folland et al. “Folland”.  
With respect to Claims 26, Abe, Donato, Orderud and Stypmann disclose an ultrasound diagnostic apparatus as described above including a step of determining a long axis length by identifying the apex to the midpoint of the mitral valve.  However, the art of record does not specify that the long axis length is from an apical view as claimed.  
Folland teaches from within a similar field of endeavor with respect to ultrasonically assessing a cardiac parameter where “The long axis of the apical view was constructed separately for diastolic and systolic areas images as a line from the midpoint of the mitral valve to the apex” (Page 761).  
Accordingly, it would have been obvious to a person skilled in the art to have modified the long axis determination as described by Abe, Donato, Orderud and Stypmann to use the apical view and corresponding landmarks as described by Folland as such a modification merely involves a simple substation of one known long axis determining means for another.  
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 9, 13-14, 17-20 and 23-27 have been considered but are moot in view of the updated grounds of rejection.  Examiner will address Applicant’s arguments which may still pertain to the rejection above.  
For example, with respect to the 35 U.S.C. 112(a) rejections, Applicant argues that Paragraph [0046] fully supports the claimed limitation because Paragraph [0046] differentiates between non-tracking and tracking functions.  Examiner respectfully disagrees.  Examiner notes that any negative limitation or exclusionary proviso must have basis in the original disclosure (MPEP 2173.05(i)).  Further, inter alia, steps of identifying (e.g. extracting) anatomical landmarks in each phase image and computing a motion vector from image to image.  Paragraph [0046] in the PG-Publication discloses that the long-axis length is the determined by identifying anatomical landmarks.  Thus, the processing step of “using a long-axis length” may be considered to include a step in “tracking processing” in its broadest reasonable interpretation.  Claims 19-20 and 23 appear to have the same issue.  
As for the 35 U.S.C. 103 rejections, Applicant argues “...Claim 1 has been amended to recite processing circuitry configured to ‘calculate a maximum short axis diameter of the tissue from the surface set at the second phase by the tracking processing, and calculate an index value representing a shape of the tissue at the second phase by using a long-axis length and the maximum short axis diameter, wherein the long axis length is determined without using the tracking processing’” (REMARKS, Page 10).  Applicant also argues that Donato merely discloses detecting the center of the tissue without regard to whether it is the maximum diameter” (REMARKS, Page 10).  Examiner respectfully notes that the claims fail to preclude a scenario where the center is the maximum diameter.  Thus, the system and method as modified would appear to read on the claimed invention in its broadest reasonable interpretation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793